899 F.2d 14
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jeffrey Stuart DICKS, Petitioner,v.Michael DUTTON, in his capacity as Warden, Respondent.
No. 89-6103.
United States Court of Appeals, Sixth Circuit.
April 3, 1990.

1
Before MERRITT, Chief Judge, and DAVID A. NELSON and RYAN, Circuit Judges

ORDER

2
In this appeal from the District Court's order dismissing a Tennessee deathrow inmate's petition for a writ of habeas corpus, petitioner-Jeffrey Stuart Dicks has applied to this Court for a certificate of probable cause, which the District Court previously denied.  Because Dick's habeas petition contained both exhausted and unexhausted claims, the District Court dismissed the petition under Rose v. Lundy, 455 U.S. 509 (1982).  Specifically, Dick's unexhausted claim was that he received ineffective assistance of counsel from his post-conviction counsel.  It was dismissed by the Tennessee Supreme Court after Dicks filed his habeas petition but before the District Court denied his application for a certificate of probable cause.


3
Upon receipt of the application for the certificate of probable cause, this Court asked the parties to advise the Court concerning the case.  Respondent has replied.


4
Exercising its authority under Grandberry v. Greer, 481 U.S. 129, 1336 (1987) (application of exhaustion rule not inflexible and must be tailored to circumstances of case), this Court shall now vacate the judgment of the District Court and remand the case for further consideration in light of the fact that petitioner's claims have now been exhausted.

Accordingly, it is so ORDERED.1


1
 The District Court is advised that it may want to consider using the resources of the Tennessee Death Penalty Resource Center in Nashville.  The agency is funded under federal law.  It has a duty to assist the courts in obtaining competent counsel in death penalty cases